Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Alpine Funds Complex Rule 17g-1 Fidelity Bond Filing Amount of Single Insured Bond for Joint Insureds Period of Coverage: March 31, 2011 through March 31, 2012 Trust Single Insured Bond Coverage Alpine Equity Trust $ 1,000,000 Alpine Income Trust $ 1,500,000 Alpine Series Trust $ 1,000,000 Alpine Global Dynamic Dividend Fund $ 600,000 Alpine Total Dynamic Dividend Fund $ 1,500,000 Alpine Global Premier Properties Fund $ 1,000,000
